Citation Nr: 0211108	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  96-18 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder with major depression, currently evaluated as 
70 percent disabling.

2.  Entitlement to an increased evaluation for post-operative 
herniated nucleus pulposus of the lumbar spine with 
degenerative arthritis, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to April 
1986.  

In a September 1995 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, granted service connection for post-traumatic 
stress disorder with major depression and alcohol dependence, 
assigning a 50 percent disability evaluation thereto, and 
granted an increase in the disability evaluation for post-
operative herniated nucleus pulposus of the lumbar spine to 
20 percent.  The veteran disagreed with the assignment of 
disability evaluations and the case was developed for 
appellate review.  In an April 1997 rating decision, the RO 
increased the veteran's disability evaluation for post-
traumatic stress disorder to 70 percent, and his evaluation 
for status-post herniated nucleus pulposus of the lumbar 
spine to 40 percent.  The veteran continued his appeal and in 
an October 1997 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's claims for increased 
compensation benefits.  Thereafter, the veteran appealed to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court).  

On May [redacted], 2001, while the veteran's claim was pending before 
the Court, he died.  The Court was notified of the veteran's 
death in March 2002.  In a May 2002 order, the Court held 
that, pursuant to Landicho v. Brown, 7 Vet. App. 42 (1994), 
the appropriate remedy in this case is to vacate the Board 
decision from which the appeal was taken, causing the 
underlying RO decisions to be vacated as well, and to dismiss 
the appeal.  As such, the Court vacated the October 1997 
Board decision, which action has the legal effect of 
nullifying the previous merits adjudications by the RO, and 
dismissed the appeal.  



FINDING OF FACT

Pursuant to an order of May 2002, the Court vacated the 
Board's decision of October 1997.


CONCLUSION OF LAW

The RO's September 1995 and April 1997 rating decisions, and 
any subsequent rating decisions on the issues on appeal, are 
vacated.  Landicho v. Brown, 7 Vet. App. 42, 44 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran died on May [redacted], 2001, during the pendency of his 
appeal to the Court.  In an order of May 2002, the Court held 
that, pursuant to the holding in Landicho v. Brown, 7 Vet. 
App. at 44, substitution of the appellant is not permissible 
in the Court where the appellant is a veteran who dies while 
the denial by the Board of the veteran's claim for disability 
compensation under Chapter 11 of Title 38, United States 
Code, is pending at the Court.  The Court held that the 
appropriate remedy is to vacate the Board decision from which 
the appeal was taken and to dismiss the appeal.  Landicho, 
7 Vet. App. at 54.  

The Court explained in its order that its action is taken to 
ensure that the Board decision and the underlying RO 
decisions will have no preclusive effect in the adjudication 
of any accrued-benefits claims derived from the veteran's 
entitlements.  Id.  The Court also noted that vacating the 
Board decision has the legal effect of nullifying the 
previous merits adjudication by the RO because the decisions 
were subsumed in the Board decision.  Therefore, in 
accordance with the Court's order, the RO must vacate the 
September 1995 and April 1997 rating decisions and any 
subsequent rating decisions to the extent that they deny the 
issues on appeal.  


ORDER

The Regional Office is directed to vacate its September 1995 
and April 1997 rating decisions and any subsequent rating 
decisions addressing the issues on appeal.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

